DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/24/2021 has been entered.
Response to Amendment
Applicant’s amendments to the claims, filed 6/4/2021, are accepted and appreciated by the examiner.
Response to Arguments
Applicant’s arguments filed 6/4/2021 have been fully considered but they are moot in view of the new grounds of rejection as necessitated by Applicant’s amendments.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13, 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 			With respect to Claim 1 the limitation	processing the eddy current data as it is collected to create a first current data set for a first one of the tubes and a second current data set for a second one of the tubes; 	comparing a signal characteristic of the first current data set with a corresponding signal characteristic of a first previously stored data set to determine a first variance therebetween; 	comparing a signal characteristic of the second current data set with a corresponding signal characteristic of a second previously stored data set to determine a second variance therebetween; 	determining whether the first variance exceeds a first predetermined variance threshold; and 	determining whether the second variance exceeds a second predetermined variance threshold.
	This limitation is directed to an abstract idea and would fall within the “Mathematical Concept” grouping of abstract ideas.  Comparing data and determining if 
	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 

	-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using at least one eddy current sensor and at least one digital computing device to non-destructively assess tubes of a steam generator of a nuclear power plant to perform processing amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Similarly with regards to “collecting eddy current data for the tubes, wherein collecting the eddy current data comprises using a robotically-controlled advancement mechanism to advance the at least one eddy current sensor through the tubes” is viewed as insignificant extrasolution activity as mere data gathering in an conventional way and, therefore, does not provide an inventive concept.  Examiner further notes that such additional elements are viewed to be well known routine and conventional as evidenced by 	Petrosky (US 2011/0125462 A1)	Le (US 2011/0172964 A1)
Papadimitriou (US 2008/0004839 A1)	Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way.  As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception because the limitation regarding “collecting eddy current data for the tubes, wherein collecting the eddy current data comprises using a robotically-controlled advancement mechanism to advance the at least one eddy current sensor through the tubes”, does not impose a meaningful limitation describing what problem is being remedied or solved. 	Dependent claims 2-13,15 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below:  there is no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea).  

	Claims 2, 3, 5, 6, 8-10, 12, 15 further limit the abstract idea with an abstract idea and thus the claims are still directed to an abstract idea without significantly more.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13, 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 7, 10, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Le (US 2011/0172964 A1) in view of Miller (US 2008/0116051 A1).

	With respect to Claim 1 Le teaches	A method of employing at least one eddy current sensor and at least one digital computing device to non-destructively assess tubes of a steam generator of a nuclear power plant, the method comprising (See Abstract and Para[0011] method of inspecting the tubes of a steam generator of a nuclear.  During testing of a steam generator, a signal from an eddy current sensor is input into a location algorithm to identify an actual physical ROI of the tube under analysis and to also identify an exemplary ROI in the model of the steam generator.): 	collecting eddy current data for the tubes, wherein collecting the eddy current data comprises using a robotically-controlled advancement mechanism to advance the at least one eddy current sensor through the tubes (See Para[0015],[0022],[0029],[0034]); 	processing the eddy current data as it is collected using the at least one digital (See Para[0015],[0034]); 	comparing a signal characteristic of the first current data set with a corresponding signal characteristic of a first previously stored data set (See Claim 7); 	comparing a signal characteristic of the second current data set with a corresponding signal characteristic of a second previously stored data set (See Claim 7); 	automatically identifying a physical region of interest of the first one of the tubes for manual evaluation by an analyst only if the determined first variance exceed the first predetermined variance threshold (under a broadest reasonable interpretation this limitation is viewed as a contingent limitation. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. ))	However Le is silent to the language of	to determine a first variance therebetween	to determine a second variance therebetween	determining whether the first variance exceeds a first predetermined variance threshold; and 	determining whether the second variance exceeds a second predetermined variance threshold.	Nevertheless Miller teaches	to determine a first variance therebetween (See Para[0033])	to determine a second variance therebetween (See Para[0033])	determining whether the first variance exceeds a first predetermined variance threshold (See Para[0038]); and 	determining whether the second variance exceeds a second predetermined variance threshold (See Para[0038]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Le and determine a variance and determine whether a variance exceeds a threshold such as that of Miller.	One of ordinary skill would have been motivated to modify Le, because Le teaches comparing data with historic data, as well as if the tube data derived from the eddy current signal exceeds an acceptance threshold, such would indicate that the tube itself is mechanically or otherwise defective (See Para[0030).  Therefore using the variance such as that of Miller would similarly determine an anomaly if the variance exceeds a threshold, and would be no more than predictable use of prior art elements according their established functions.
	With respect to Claim 3 Le is silent to the language of	The method of claim 1, further comprising determining an expected first variance based on the first current data set and the first previously stored data set.	Nevertheless Miller teaches	further comprising determining a normal first variance based on the first current data set and the first previously stored data set. (See Para[0064])	It would have been obvious to one of ordinary skill in the art at the time of filing to 
	With respect to Claim 5 Le teaches	The method of Claim 1, 	wherein comparing the signal characteristic of the first current data set with the corresponding signal characteristic of the first previously stored data set comprises comparing at least one of the following signal characteristics: a signal amplitude; a signal phase angle; a signal shape; a signal area; and a signal width. (See Para[0022])		With respect to Claim 6 Le teaches	The method of Claim 1, 	wherein comparing the signal characteristic of the first current data set with the corresponding signal characteristic of the first previously stored data set comprises the at least one digital computing device automatically performing the comparison. (See Para[0048])   Examiner notes, it would have been obvious to one having ordinary skill in the art at the time the invention was made to automatically perform the comparison, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner,  120 USPQ 192.

(See Para[0022]). Examiner notes, it would have been obvious to one having ordinary skill in the art at the time the invention was made to automatically store, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner,  120 USPQ 192.
	With respect to Claim 10 Le teaches	The method of Claim 1, 	wherein comparing the signal characteristic of the first current data set with the corresponding signal characteristic of the first previously stored data set comprises comparing the signal characteristic of the first current data set with the corresponding signal characteristic of the first previously stored data set for at least one of the following: 	a first region of interest of the first one of the tubes (See Para[0011]33); and 	a second region of interest of the first one of the tubes, wherein the first region of interest and the second region of interest are associated with different portions of the first one of the tubes.

	With respect to Claim 15 Le teaches	The method of Claim 1, further comprising: (See Para[0050]); 	creating a subsequent data set for the first one of the tubes (See Para[0050]); and 	comparing the subsequent data set to at least one of the following: 	the first current data set; and the first previously stored data set. (See Para[0050])


Claims 2, 8, 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over aLe (US 2011/0172964 A1) in view of Miller (US 2008/0116051 A1) as applied to claim 1 above, and further in view of Strizzi (US 2014/0012521 A1).

	With respect to Claim 8 Le is silent to the language of	The method of Claim 1, 	wherein comparing the signal characteristic of the first current data set with the corresponding signal characteristic of the first previously stored data set comprises the at least one digital computing device automatically aligning the first previously stored data set with the first current data set.	Nevertheless Strizzi teaches	wherein comparing the signal characteristic of the first current data set with the corresponding signal characteristic of the first previously stored data set comprises the at least one digital computing device automatically aligning the first previously stored data set with the first current data set. (See Para[0012] and Fig 2.) Examiner notes, it 	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Le and align the first previously stored data set with the first current data set such as that of Strizzi.	One of ordinary skill would have been motivated to modify Le because correlation and alignment of the data such that each point has a physical analog separated by time is of immense value to the decision making process of automatically detecting and classifying signals of interest in eddy current data (See Para[0004]).	With respect to Claim 2 Le teaches	The method of claim 8, wherein automatically aligning the first previously stored data set with the first current data set comprises the at least one digital computing device automatically transforming at least one of the following: 		the first current data set (See Para[0046])
; and 	the first previously stored data set.	With respect to Claim 9 Le teaches		The method of Claim 8, 	wherein automatically aligning the previously first stored data set with the first (See Para[0046])

	With respect to Claim 11 Le is silent to the language of	The method of Claim 1, 	further comprising generating a trending plot comparison based on the comparison of the signal characteristic of the first current data set and the signal characteristic of the first previously stored data set.	Nevertheless Strizzi teaches	further comprising generating a trending plot comparison based on the comparison of the signal characteristic of the first current data set and the signal characteristic of the first previously stored data set. (See Para[0017] and Fig 2 Component 37, Present differential result or aligned historic data)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify generate a trending plot Le such as that of Strizzi.	One of ordinary skill would have been motivated to modify Le because a plot would help view the data, and would no more than predictable use of prior art elements according to their established functions.


Claims 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le (US 2011/0172964 A1) in view of Miller (US 2008/0116051 A1) and Strizzi (US  as applied to claim 11 above, and further in view of Stoner (US 2010/0313849 A1).

	With respect to Claim 12 Le is silent to the language of	The method of Claim 11, further comprising: 	determining a slope of a trending curve defined by the trending plot comparison; and 	determining if the determined slope exceeds a predetermined slope threshold.
	Nevertheless Stoner teaches	determining a slope of a trending curve defined by the trending plot comparison; and  (See Para[0130],[0131])	determining if the determined slope exceeds a predetermined slope threshold (See Para[0130],[0131]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Le and determine if the determined slope exceeds a predetermined slope threshold such as that of Stoner.	One of ordinary skill would have been motivated to modify Le because determining if a slope exceeds a predetermined slope threshold would lead to determining if a fault has occurred.	
	With respect to Claim 13 Le is silent to the language of	The method of Claim 12, 	further comprising storing at least one of the following: the trending plot  (See Para[0017] and Fig 2 Component 37, Present differential result or aligned historic data)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify generate a trending plot Le such as that of Strizzi.	One of ordinary skill would have been motivated to modify Le because storing a plot would be required to view the data, and would no more than predictable use of prior art elements according to their established functions.	
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le (US 2011/0172964 A1) in view of Miller (US 2008/0116051 A1) and Strizzi (US 2014/0012521 A1) and Stoner (US 2010/0313849 A1) as applied to claim 12 above, and further in view of Zilberman (US 2012/0162408 A1).
	With respect to Claim 4 Le is silent to the language of	The method of claim 12, further comprising:	storing the determined slope of the trending curve in a database; 	querying the database 	mapping results of the querying to a tube sheet map to highlight regions of concern.
(See Para[0130],[0131])	However Stoner is silent to the language of	querying the database 	mapping results of the querying to a tube sheet map to highlight regions of concern.	Nevertheless Miller teaches	querying the database (See Para[0084]); and	However Miller is silent to the lanague of 	mapping results of the querying to a tube sheet map to highlight regions of concern.
	Nevertheless Zilberman teaches	mapping results of the querying to a tube sheet map to highlight regions of concern. (See Fig 3b Component 340)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Le and store the slope such as that of Stoner.	One of ordinary skill would have been motivated to modify Le because storing values would allow one to use the values later.	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Le and query a database such as that of Miller.	One of ordinary skill would have been motivated to modify Le because using a database would efficiently transfer and control saved data..
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Edens (US 5,943,632) teaches An apparatus for detecting irregularities in a ferrous pipe includes a magnetizing coil for inducing a magnetic field in the ferrous pipe. Inspection sensors measure changes in the induced magnetic field and produce signals representative of those changes. An analog-to-digital converter digitizes the measured signals representing the changes in the induced magnetic field. A processor compares the signals to a threshold value, and, when a signal exceeds the threshold value, the processor stops the inspection process to locate an irregularity in the ferrous pipe. A complete manual inspection of the pipe must be performed to distinguish real flaws from false indications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050.  The examiner can normally be reached on M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863